                                                                            FILED
                      IN THE UNITED STATES DISTRICT COURT                    MAY 07 2019
                          FOR THE DISTRICT OF MONTANA                        Clerk, U.S Courts
                                                                             District Of M_
                                                                                          o ntana
                                 BUTTE DIVISION                               Missoula D1v1s1on




  UNITED STATES OF AMERICA,
                                                        CR 18-20-BU-DLC
                           Plaintiff,

           vs.                                           ORDER

  ANTHONY COLE DANIELS,

                           Defendant.




      This matter comes before the Court on the United States' motion for final

order of forfeiture. Having reviewed said motion, the Court finds:

      1.         The United States commenced this action pursuant to 21 U.S.C. §§

853(a)(l) and (2) and 18 U.S.C. § 924(d).

      2.         A preliminary order of forfeiture was entered on November 5, 2018.

(Doc. 37.)

      3.         All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(l). (Doc. 56.)

      4.         It appears there is cause to issue a forfeiture order under 21 U.S.C. §§

853(a)(l) and (2) and 18 U.S.C. § 924(d).



                                              1
       5.    An order dismissing several items in this case, specifically a Ruger

New Vaquer 45 ACP pistol (SIN 511-39784), a Ruger GP 100 pistol (SIN 174-

22606), and a Tikka T3 Rifle (SIN 728206), was entered on May 3, 2019. (Doc.

52.)

       It is therefore ORDERED that:

       1.    The motion for final order of forfeiture is GRANTED.

       2.    Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 21 U.S.C. §§ 853(a)(l) and (2) and 18 U.S.C. §

924(d), free from the claims of any other party, the following property:

   •   $41,598.10 in United States Currency;

   • a Ruger LC9s, 9mm semi-automatic pistol (SIN 451-14151 );

   •   a Browning Buck Mark, .22LR pistol (SIN 515ZT08615);

   •   a Ruger LC9s (Purple) 9mm semi-automatic pistol (SIN 453-58305);

   •   a Carl Walther Waffenfabrik pistol (SIN 018960E);

   •   a Smith & Wesson Model 745 pistol (SIN TBJ2808);

   • a Hi-Point C9 pistol (SIN P163652);

   • an H&R Inc. Model 622 .22LR pistol (SIN AT060093);

   • a Smith & Wesson Model CTG, .22LR pistol (SIN 28Kl 705);

   •   a Cobray FMJ MOD D pistol (SIN AXXXXXXXX);

  •    a Navy Arms Co. pistol (SIN 28003 );


                                         2
   • a Winchester Model 77 rifle (SIN 2471 0);

   • a Remington Magnum Model 870 Shotgun (SIN T832557M);

   • a Savage Arms Stevens Model 58-16GA shotgun (SIN NSN);

   • a Puma M92, 454 Casull rifle (SIN MA0l 7733);

   • a Marlin Model 60 rifle (SIN 17426698);

   • a Worldwide Distributors INC Model 521 Goro shotgun (SIN PG4899);

   • a Mossburg 500A shotgun (P682139);

   • a Remington Model 700 rifle (SIN 95465);

   • a Remington Model 3A rifle (SIN 4041210);

   • an Enfield 1916 rifle (SIN 96835P3253);

   • a Derringer Jukar pistol (SIN 73268);

   • a Marlin Model 60 rifle (SIN 23523655);

   • a Winchester Model 64 rifle (SIN 1092864); and

   • a Remington Model 788 Rifle (SIN 6098211).

      3.    The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this =)-~ day of May, 2019.

                                                              '

                                       Dana L. Christensen, Chief District Judge
                                       United States District Court


                                         3
